NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-1272-19
                                                                A-1275-19
                                                                A-1281-19
                                                                A-1283-19
                                                                A-1284-19
                                                                A-1285-19
                                                                A-1286-19
                                                                A-1416-19
                                                                A-1656-19
                                                                A-1743-19
                                                                A-1744-19
                                                                A-1747-19
                                                                A-1754-19
                                                                A-1766-19
                                                                A-2166-19

IN THE MATTER OF THE APPLICATION OF
MEDICINAL MARIJUANA ALTERNATIVE
TREATMENT CENTER FOR TETRA GROW,
LLC (SOUTH)
_________________________________________

IN THE MATTER OF THE APPLICATION OF
MEDICINAL MARIJUANA ALTERNATIVE
TREATMENT CENTER FOR LIBERTY PLANT
SCIENCES (NORTH)
_________________________________________

IN THE MATTER OF THE APPLICATION FOR
MEDICINAL MARIJUANA ALTERNATIVE
TREATMENT CENTER FOR PROGRESSIVE
TREATMENT SOLUTIONS OF
NEW JERSEY, INC. (CENTRAL)
_________________________________________

IN THE MATTER OF THE APPLICATION OF
MEDICINAL MARIJUANA ALTERNATIVE
TREATMENT CENTER FOR GARDEN STATE
OPERATIONS, LLC (CENTRAL)
_________________________________________

IN THE MATTER OF THE APPLICATION OF
MEDICINAL MARIJUANA ALTERNATIVE
TREATMENT CENTER FOR GARDEN STATE
OPERATIONS, LLC (NORTH)
_________________________________________

IN THE MATTER OF THE APPLICATION OF
MEDICINAL MARIJUANA ALTERNATIVE
TREATMENT CENTER FOR CANNWELL, LLC
_________________________________________

IN THE MATTER OF THE APPLICATION OF
MEDICINAL MARIJUANA ALTERNATIVE
TREATMENT CENTER FOR CORE
EMPOWERMENT NJ LLC
_________________________________________

IN THE MATTER OF THE APPLICATION OF
MEDICINAL MARIJUANA ALTERNATIVE
TREATMENT CENTER FOR AUGUST TENTH
CAPITAL INVESTMENTS, LLC (NORTH)
_________________________________________

IN THE MATTER OF THE APPLICATION OF
MEDICINAL MARIJUANA ALTERNATIVE
TREATMENT CENTER FOR COMMUNITY
WELLNESS OF NEW JERSEY LLC (CENTRAL)
_________________________________________

                                            A-1272-19
                               2
IN THE MATTER OF THE APPLICATION OF
MEDICINAL MARIJUANA ALTERNATIVE
TREATMENT CENTER FOR IMPEL DIGITAL
LLC (NORTH)
_________________________________________

IN THE MATTER OF THE APPLICATION OF
MEDICINAL MARIJUANA ALTERNATIVE
TREATMENT CENTER FOR IMPEL DIGITAL
LLC (SOUTH)
_________________________________________

IN THE MATTER OF THE APPLICATION FOR
MEDICINAL MARIJUANA ALTERNATIVE
TREATMENT CENTER FOR ZY LABS, LLC
_________________________________________

IN THE MATTER OF THE APPLICATION FOR
MEDICINAL MARIJUANA ALTERNATIVE
TREATMENT CENTER FOR PG HEALTH LLC
(SOUTH)
_________________________________________

IN THE MATTER OF APPLICATION FOR
MEDICINAL MARIJUANA ALTERNATIVE
TREATMENT CENTER FOR LEGENDARY
WELLNESS NJ, LLC
_________________________________________

IN THE MATTER OF APPLICATION FOR
MEDICINAL MARIJUANA ALTERNATIVE
TREATMENT CENTER FOR MARINUS
HOLDINGS, LLC (SOUTH)
_________________________________________




                                            A-1272-19
                               3
          Argued1 and Submitted 2 February 2, 2021 –
          Decided February 18, 2021

          Before Judges Fisher, Moynihan and Gummer.

          On appeal from final agency decisions of the New
          Jersey Department of Health.

          Joshua S. Bauchner argued the cause for appellants
          Tetra Grow LLC, Liberty Plant Sciences, LLC, Garden
          State Operations LLC, Cannwell LLC, Core
          Empowerment LLC (Ansell Grimm & Aaron, P.C.,
          attorneys; Joshua S. Bauchner, of counsel and on the
          briefs; Rahool Patel, on the briefs).

          Cameryn J. Hinton argued the cause for appellant
          Progressive Treatment Solutions of New Jersey, Inc.
          (Greenbaum, Rowe, Smith & Davis LLP, attorneys;
          Luke J. Kealy, Cameryn J. Hinton, Jack J. Fersko and
          Steve Firkser, on the briefs).

          Craig S. Provorny argued the cause for appellant
          Community Wellness of New Jersey LLC (Herold Law,
          P.A., attorneys; Craig S. Provorny, on the briefs).

          Lee Vartan argued the cause for appellant ZY Labs,
          LLC (Chiesa Shahinian & Giantomasi PC, attorneys;
          Lee Vartan, Brian P. O'Neill and James R. Hearon, on
          the briefs).

          Ansell Grimm & Aaron, P.C., attorneys for appellants,
          Impel Digital LLC, and Marinus Holdings, LLC,

1
 A-1272-19, A-1275-19, A-1281-19, A-1283-19, A-1284-19, A-1285-19, A-
1286-19, A-1656-19 and A-1747-19 were argued.
2
 A-1416-19, A-1743-19, A-1744-19, A-1754-19, A-1766-19, and A-2166-19
were submitted.
                                                                  A-1272-19
                                   4
            (Joshua S. Bauchner, of counsel and on the briefs;
            Rahool Patel, on the briefs).

            Edward N. Tobias, attorney for August Tenth Capital
            Investments LLC.

            Lauletta Birnbaum, and Krishna B. Narine, of the
            Pennsylvania bar, admitted pro hac vice, attorneys for
            appellant PG Health LLC (Steven Doto and Krishna B.
            Narine, on the briefs).

            Matthew T. Priore, attorney for appellant Legendary
            Wellness, LLC.

            Jacqueline R. D'Alessandro, Deputy Attorney General,
            argued the cause for respondent New Jersey
            Department of Health (Gurbir S. Grewal, Attorney
            General, attorney; Melissa H. Raksa, Assistant
            Attorney General, of counsel; Jacqueline R.
            D'Alessandro, Deputy Attorney General, on the briefs).

PER CURIAM

      These appeals – some consolidated and the remainder scheduled back-to-

back – require our consideration of final agency decisions that disqualified

appellants' applications for permits to operate medicinal marijuana Alternate

Treatment Centers (ATCs). Unlike the issues considered in a decision rendered

earlier this term3 – when we considered challenges to the Department of Health's

scoring of ATC applications – the arguments presented here question final


3
 In re Application for Medicinal Marijuana ATC for Pangaea Health &
Wellness, LLC, __ N.J. Super. __ (App. Div. 2020).
                                                                          A-1272-19
                                       5
agency decisions that found appellants' applications were not eligible to be

scored for several reasons. Excluding ZY Labs, LLC's appeal, we affirm the

final agency decisions under review. As for ZY Labs, we reverse and remand

to the Department of Health for further proceedings.

                                        I

        By way of background, we note that the Compassionate Use of Medical

Marijuana Act4 provides qualifying patients, their caregivers, and those

authorized to produce, process, and dispense marijuana pursuant to its terms,

with protection from arrest, prosecution, and other penalties when possessing

marijuana for medical purposes. N.J.S.A. 24:6I-2(e); N.J.S.A. 24:6I-7. The

Compassionate Use Act charges the Department of Health with implementing

New Jersey’s Medicinal Marijuana Program (the Program). N.J.S.A. 24:6I-3;

Pangaea Health & Wellness, __ N.J. Super. at __ (slip op. at 6); Natural Med.,

Inc. v. N.J. Dep't of Health & Senior Servs., 428 N.J. Super. 259, 262 (App. Div.

2012). This includes establishing a registry of qualified patients and issuing

permits for the operation of ATCs.          N.J.S.A. 24:6I-4; N.J.S.A. 24:6I-7.1;

Pangaea Health & Wellness, __ N.J. Super. at __ (slip op. at 6); Natural Med.,

428 N.J. Super at 262.


4
    N.J.S.A. 24:6I-1 to -30.
                                                                           A-1272-19
                                       6
         N.J.S.A. 24:6I-7(a)(3) requires that the Department "seek to ensure" the

availability of a sufficient number of ATCs throughout the State, pursuant to

need, and that the Department must issue permits for "at least two [ATCs] each

in the northern, central, and southern regions of the State."        Beyond the

mandated minimum of six ATCs, the Department was imbued with "discretion

to determine how many ATCs are needed to meet the demand for medicinal

marijuana and whether the issuance of a permit to a particular applicant would

be consistent with [legislative] purposes." Pangaea Health & Wellness, __ N.J.

Super. at __ (slip op. at 7); Natural Med., 428 N.J. Super at 263. The Department

has promulgated regulations, N.J.A.C. 8:64-1.1 to -13.11, that provide the

framework through which it issues requests for applications (RFAs) for the

operation of ATCs. 5 Pangaea Health & Wellness, __ N.J. Super. at __ (slip op.

at 7).



5
  In 2011, pursuant to N.J.S.A. 24:6I-7(a), the Department issued an RFA to
select the State's first six ATCs. These ATCs were to be "vertically integrated"
(V-I); that is, they would need to cultivate, manufacture, and dispense medicinal
marijuana, as this was the only permit type then provided for. A reviewing
committee evaluated thirty-five applications and the Department chose two
different high-scoring applicants for each of the three regions. Several
disappointed applicants appealed, but we found the administrative proceedings
were not arbitrary, capricious, or unreasonable. In re Instit. for Health Research
and Abunda Life Ctr., No. A-0069-11 (App. Div. Aug. 22, 2013) (slip op. at 7-
9).
                                                                            A-1272-19
                                         7
      In January 2018, Governor Murphy issued Executive Order 6, which

directed the Department to review the Program with a goal toward expanding

access to medicinal marijuana. To that end, in March 2018, the Department

added five new conditions to the list of those qualifying for treatment, causing

a rapid increase in qualified and registered patients.

      To ensure adequate service to the growing population of qualified

patients, the Department issued, on July 16, 2018, a second RFA to select six

more entities for V-I ATC permits. After a committee scored all responsive

applications – more than 100 – the Department chose six applicants on

December 12, 2018.       Recently, we agreed with the argument of several

unsuccessful applicants that there were flaws in the process and remanded for

further proceedings. Pangaea Health & Wellness, __ N.J. Super. at __ (slip op.

at 17, 74).

                                        II

      The appeals now before us concern the RFA issued by the Department in

July 2019. The Department rejected applications submitted electronically by

appellants Tetra Grow LLC, Liberty Plant Sciences, LLC, Garden State




                                                                          A-1272-19
                                        8
Operations LLC, Cannwell LLC, Core Empowerment NJ LLC, 6 and Legendary

Wellness, LLC, because the Department could not open attached files. The

Department also rejected applications from appellants Impel Digital LLC, and

Community Wellness of New Jersey LLC, because they were not timely

submitted.   And, the Department rejected the applications of appellants

Progressive Treatment Solutions of New Jersey, Inc., ZY Labs, LLC, PG Health

LLC, Marinus Holdings, LLC, and August Tenth Capital Investments, LLC,

because they were found to be unresponsive on one or more RFA criteria. With

one exception, we reject appellants' arguments.

      The July 2019 RFA described the two parts of the application. Part A,

titled "Mandatory Information," was presented as "a fillable PDF form that

contains all the required information about the business entity that is applying

for a permit." 7     The required information included:         the applicant's



6
   The appeals of Tetra, Liberty Plant, Garden State, Cannwell, and Core
Empowerment were consolidated. We will refer to these parties as "the
consolidated appellants."
7
  The "Portable Document Format" (PDF) is an electronic file format used for
documents. A PDF file may contain flat (un-editable) text and pictures, and it
may also incorporate fillable (editable) fields that allow users to input
information into designated boxes to complete forms. The completed form can
then be saved or printed or both. See https://techterms.com/definition/pdf (last
visited Feb. 4, 2021).
                                                                          A-1272-19
                                       9
organizational documents; "evidence that the business entity is in good standing

with the New Jersey Department of the Treasury"; a valid Business Registration

Certificate; information about principal officers, directors, owners, and board

members; a list of all persons or business entities having five percent or more

ownership in the applicant entity; "[w]ritten verification of the approval of the

community or governing body of the municipality in which the [ATC] . . . will

be located"; "evidence of ownership or lease of the proposed site"; and evidence

of compliance with local codes and ordinances.

      Part B consisted of the "Scored Criteria" on which applicants would be

judged. These criteria asked applicants to describe their proposed opera tions,

experience, security and quality control plans, financing, and other aspects of

running an ATC. Applicants were directed to file a PDF or printed document

not exceeding 100 pages for each endorsement they sought, for Part B. V-I

applicants were required to submit three Part B documents, one for each aspect

of the V-I endorsement set.

      The Department advised that applications could be "printed and filed

manually" or submitted by way of the Department's "electronic submission

method." Applicants were required to download a free program, Adobe Acrobat

Reader, to fill out the Part A PDF form. The RFA provided a link to Adobe's


                                                                           A-1272-19
                                      10
website where the program could be obtained. 8 To complete Part A, applicants

needed to fill in the editable fields on a PDF form provided by the Department,

attach other PDF files to that form, and, if filing electronically, use the

Department's submission website – created by using NoviSurvey software 9 – to

submit its Part A PDF form, with attachments, and its Part B PDFs.

      The PDF form to be used for Part A was originally created for the 2018

RFA using Adobe Acrobat Pro 10 and was updated in 2019 using the same

software to reflect the criteria in the 2019 RFA. The Department tested the form

after the updates were made and discovered a minor issue with a function in the

form that would allow applicants to add more space to answer longer questions.

This problem was corrected shortly after the 2019 RFA was issued, and the




8
   Adobe Acrobat Reader is a program which allows users to view, comment on,
fill in, and sign PDFs. See https://helpx.adobe.com/acrobat/faq.html#Basics
(last visited Feb. 4, 2021).
9
   NoviSurvey is a company that hosts online surveys on its website and offers
software that can be used to create surveys on users' own websites. These
surveys may contain options to upload files. See https://novisurvey.net/ (last
visited Aug. 3, 2020); https://novisurvey.net/Survey-Software-Demos.aspx
(last visited Aug. 3, 2020).
10
 Adobe Acrobat Pro is a paid version of Adobe's Acrobat software that offers
more features than Acrobat Reader.
                                                                          A-1272-19
                                      11
Department posted a notice informing prospective applicants of the need to

download the updated, fixed form.

      The RFA declared that "[f]or an application to be deemed responsive it

shall include a full and complete response to each of the criteria specified, as

well as completion and submission of all mandatory information. Failure to

submit full, compete, and truthful information on the mandatory requirements

may result in disqualification . . . ." Once received, applications would be

"reviewed for completeness," as well as "truthfulness," to determine "whether

an applicant passes or fails a particular requirement in the mandatory section ."

Part B would only be "reviewed and scored by a selection committee" once the

application passed the examination for completeness and truthfulness. 11

      The deadline for submission of dispensary applications was set at 3:00

p.m., on August 21, 2019, and the deadline for cultivation and V-I applications

was 3:00 p.m., on August 22, 2019. The RFA repeatedly stated that applications

had to be timely submitted. Section III, "Eligibility," stated that applicants

would "not be permitted to supplement applications after the application period

closes." Section IV, "Application," declared that


11
    Our Pangaea decision dealt only with the manner in which the Department
scored certain applications as to the Part B criteria. See __ N.J. Super. at __
(slip op. at 17-18).
                                                                           A-1272-19
                                      12
            [t]he deadlines for receipt of application materials,
            which include the full application, [fee] checks and
            cover sheet, filed in response to this [RFA] are
            absolute.     Only complete and timely received
            applications shall be reviewed. Applications received
            after the deadlines shall NOT be accepted.

Section V, "Application Submission and Review Schedule," stated that "[a]ny

application received after the deadline shall not be reviewed by the Department ."

The Department could not have been clearer that the deadline was inviolate and

that applications would not be eligible for review if submitted beyond that

deadline.

      To assist applicants, the Department conducted a "Pre-Application

Webinar" on August 2, 2019, during which a Department representative

explained that applications could be submitted online, or by a paper copy

submitted by mail, courier, or hand delivery, so long as received by the deadline.

He explained how applicants should fill out the Part A form, reiterating that

applicants needed to use Adobe Acrobat Reader and describing how to use the

"attach buttons" associated with some questions/criteria to attach required

documents to the form. The representative also stated that the Department

"recommend[ed] online submission," and characterized this as "the easiest way

to fill out the forms . . . and submit just via the internet." He also emphasized

that regardless of the submission method chosen, "applicants assume sole

                                                                            A-1272-19
                                       13
responsibility for the complete effort involved in the application submission

including . . . timely delivery" and "[a]ll applications must be received in

accordance with the timelines set forth in the RFA."

      In explaining the Part A requirement that applicants submit evidence of

"municipal approval," the representative stated that the Department was "simply

looking for some form of . . . documentation that the municipal government" in

the location where the applicant planned to site its operation was "in favor of" a

medicinal   marijuana    establishment      "operating   within   that   particular

jurisdiction." This, he said, did not require final zoning approval from the

municipality, but the Department wanted to "see a map or documentation of the

ATC at its proposed location being [in] compliance with local ordinances." He

further explained that to demonstrate "site control," applicants could submit

"conditional letters of agreement or leases" for the property where they intended

to locate and did not need "an actual signed lease" or "own the property ," but

the Department "need[ed] to know that [the applicant had] exclusive rights to

that property" and "a lease or a purchase can be executed quickly."

      The Department also answered questions via a "Frequently Asked

Questions" (FAQ) link. Of relevance here, when asked whether an applicant

needed to submit "written approval from the proposed location's municipality at


                                                                             A-1272-19
                                       14
the time the application [is] submitted," the Department responded that

"evidence of local approval [was a] requirement[] for this RFA" and that failure

to demonstrate "mandatory information" about "site control" could result in

rejection. The FAQ advised applicants to view the webinar, a recording of

which was made available online, for more information.

      Another question asked, "How does the applicant gain confidence that the

electronically submitted application has, in fact, been received by [the

Department] in its entirety as originally sent?" The Department responded:

            Applicants assume sole responsibility for the complete
            effort involved in the application submission. Allow
            plenty of time for the application submission process as
            applications received after the application period closes
            will not be considered. Following the submission
            deadlines, the Department will conduct a completeness
            review . . . . Applications will be rejected and not
            evaluated if received after the submission deadline.

      On the deadline days, the Department monitored its online submission

portal website to ensure it was functioning properly and to keep track of how

many submissions for each type of permit had been filed. The Department did




                                                                          A-1272-19
                                      15
not note any technical issues or system outages with the NoviSurvey portal 12 and

received 196 timely applications.

                                       III

      Appellants challenge final agency decisions memorializing that they, in

some respect, failed to submit applications eligible for scoring. We group their

arguments into three categories that formed the basis for their application's

rejection; those that concern: (a) alleged electronic transmission problems and

the failure to meet the filing deadline; (b) the question whether proof of

community approval alone, without proof of governing municipal body

approval, was sufficient to avoid disqualification; and (c) various other grounds.

                                        A

      The consolidated appellants argue that the Department's decision to

disqualify them was arbitrary, capricious, and unreasonable because of file

corruption problems with required documents.           They claim it was the

Department's Part A PDF application form or its submission portal that "likely

caused the corruption" and point to the fact that the Department had already re-



12
   One applicant contacted the Department on August 21, 2019, and stated that
while attempting to file a cultivation permit application around 6:00 p.m., "the
website crashed." The Department checked its NoviSurvey data and confirmed
this applicant's electronic submission was received.
                                                                            A-1272-19
                                       16
released its Part A form once due to technological problems as evidence that it

was not an issue or error on their end that led to file corruption.

      Legendary Wellness, LLC, makes the same arguments, adding that it

"tested all of [its attached files] before and after they were submitted" and that

all "functioned properly," claiming this demonstrates the corruption was

somehow caused by the Department. Impel Digital LLC, while not describing

the alleged "technological problems" encountered when submitting its

applications, similarly argues that the record supports its claim that these

problems "rested with" the Department.

      All these appellants also argue that the Department "failed to support its

self-serving and conclusory statements" that the corruption was caused by

applicants.   They note that several applicants were disqualified based on

corrupted certificates of good standing and business formation documents,

which were "State-created documents," and they contend that the Department

should not have relied on the Adobe technical support chat.

      Our capacity to review agency actions is "limited." Pub. Serv. Elec. &

Gas Co. v. N.J. Dep't of Envtl. Prot., 101 N.J. 95, 103 (1985); Pangaea Health

& Wellness, __ N.J. Super. at __ (slip op. at 31). An agency's "final quasi-

judicial decision" should be affirmed absent a "clear showing" that the decision


                                                                            A-1272-19
                                       17
"is arbitrary, capricious, or unreasonable, or that it lacks fair support in the

record."     In re Herrmann, 192 N.J. 19, 27-28 (2007); Pangaea Health &

Wellness, __ N.J. Super. at __ (slip op. at 31). Our review is restricted to three

inquiries:

              (1) whether the agency action violates the enabling act's
              express or implied legislative policies; (2) whether
              there is substantial evidence in the record to support the
              findings upon which the agency based [its] application
              of legislative policies; and (3) whether, in applying the
              legislative policies to the facts, the agency clearly erred
              by reaching a conclusion that could not reasonably have
              been made upon a showing of the relevant factors.

              [Pub. Serv. Elec. & Gas, 101 N.J. at 103.]

To be sure, "[t]he interest of justice . . . authorizes a reviewing court to abandon

its traditional deference . . . when an agency's decision is manifestly mistaken ,"

Outland v. Bd. of Trs. of the Teachers' Pension & Annuity Fund, 326 N.J. Super.

395, 400 (App. Div. 1999), but "a court may not substitute its own judgment for

the agency's even though the court might have reached a different result,"

Greenwood v. State Police Training Ctr., 127 N.J. 500, 513 (1992); see also In

re Carter, 191 N.J. 474, 483 (2007).

      Our "strong inclination" is to "defer to agency action that is consistent

with the legislative grant of power." Lower Main St. Assocs. v. N.J. Hous. &

Mortg. Fin. Agency, 114 N.J. 226, 236 (1989).             The presumption that an

                                                                              A-1272-19
                                         18
agency's decision is reasonable "is even stronger when the agency has delegated

discretion to determine the technical and special procedures to accomplish its

task." In re Application of Holy Name Hosp. for a Certificate of Need, 301 N.J.

Super. 282, 295 (App. Div. 1997). The Legislature's delegation of power to an

agency is "construed liberally when the agency is concerned with the protection

of the health and welfare of the public." Barone v. Dep't of Hum. Servs., 210

N.J. Super 276, 285 (App. Div. 1986).

      We also typically defer to an administrative agency's "technical expertise,

its superior knowledge of its subject matter area, and its fact-finding role."

Messick v. Bd. of Rev., 420 N.J. Super 321, 325 (App. Div. 2011); Pangaea

Health & Wellness, __ N.J. Super. at __ (slip op. at 32-33). This deference,

however, "is only as compelling as is the expertise of the agency, and this

generally only in technical matters which lie within its special competence."

Application of Boardwalk Regency Corp. for a Casino License, 180 N.J. Super.

324, 333 (App. Div. 1981). We need not defer to an agency's findings beyond

its area of expertise. Id. at 334; see also Clowes v. Terminix Int'l, Inc., 109 N.J.

575, 588 (1988) (deferring to the expertise of the Division on Civil Rights when

recognizing acts of discrimination but not to its findings on an employee's




                                                                              A-1272-19
                                        19
diagnosis of alcoholism, which it was "no better able to evaluate . . . than is a

reviewing court").

      In applying these principles in this setting, we have recognized that the

Department has the discretion to decide "whether the issuance of a permit to a

particular applicant would be consistent with the purposes of the Act," and to

determine "the kind and amount of information necessary to process permit

applications." Natural Med., 428 N.J. Super. at 262-63. Adhering to this

approach, we reject the arguments that the Department somehow acted

arbitrarily, capriciously, or unreasonably in failing to excuse appellants'

inability to timely file complete and uncorrupted applications. We examine

some of their arguments individually.

      Impel. The RFA required that applicants submit hard copies of certain

documents, including an "application cover sheet," a "statement attesting to the

accuracy, veracity, and completeness" of the information in the application, and

application fee checks, regardless of whether they intended to submit the rest of

their applications in electronic or printed format.      Impel submitted these

documents for applications for dispensary permits in the northern and so uthern

regions on August 21, 2019, but, according to Impel, encountered technological

problems when using the Department's online submission portal. Impel has not


                                                                           A-1272-19
                                        20
explained the nature of these problems, claiming only that it was unable "due to

no fault of its own" to submit Parts A and B of its application by the deadline.

      Community Wellness. Claiming it logged into the submission portal to

"begin the process" of filing its application for a V-I permit in the central region

at 11:58 a.m. on August 22, 2019, Community Wellness asserts it uploaded three

Part B PDFs "with no problem." But it claims that as it prepared to upload its

Part A form, to which it had already attached "most of" the required documents

"the night before," it "discovered corrupt files" among those attachments that

could not be opened by Adobe Acrobat Reader. Community Wellness described

all its efforts to deal with these alleged problems. 13 Once it addressed or repaired

its corrupted files, Community Wellness asserts that it had been "kicked off" the

site and was then "unable to log back in."14 As a result, a Community Wellness



13
    Community Wellness asserts that it rescanned paper copies of some of the
corrupted documents to create "clean cop[ies] to reattach." For attachments that
were fillable PDFs, Community Wellness alleges it encountered issues with
Adobe Acrobat Reader "trying to merge documents together," causing the
fillable boxes on one document to be filled with information from another. It
then apparently examined and corrected these documents before printing,
rescanning, and reattaching them to Part A. Even when it thought it had "caught"
all the corrupted files, Community Wellness found more.
14
  The Department responds there was no "login function" on its portal website,
only a "submission form where applicants could enter the date, upload files, and
submit their applications."
                                                                               A-1272-19
                                        21
representative drove a paper copy of its application to the Department's Trenton

office. He arrived after the 3:00 p.m. filing deadline passed, and the Department

refused to accept it.15

      Five days later, Community Wellness wrote to the Department to explain

the problems it had in trying to electronically file, suggested that the

Department's website was "unstable" and it was "highly likely" other applicants

were similarly affected, and requested an opportunity to submit a paper copy of

its application. Two months later, having received no substantive response,

Community Wellness requested that the Department stay its evaluation of

applications and "reopen the RFA to allow any applicants who experienced

technical difficulties . . . to resubmit." The Department denied the request,

observing that the RFA, webinar, and FAQ had warned applicants that they



15
   Community Wellness argues that it "substantially complied" with the
submission deadline because of the barely-late physical delivery after it was
unable to electronically file and that this "minor or excusable deviation" from
the deadline did not provide it with a competitive advantage over other
applicants. It may be true, as is argued, that in our public-bidding cases we have
excused bids that were minutes late because their belated submission constituted
only a "technical violation" and did not give the late bidder a competitive
advantage. See Turner Constr. Co. v. N.J. Transit Corp., 296 N.J. Super. 530,
533-35 (App. Div. 1997). But that determination was based on our construction
of what the applicable statutory scheme permitted. There is nothing in the
statutory scheme applicable here permitting the acceptance of a late applicati on
even when the tardiness was extremely brief.
                                                                            A-1272-19
                                       22
"assume[d] sole responsibility" for submitting their applications on time. The

Department took the position that applicants had the choice between paper and

electronic submission and that both avenues were "simple" and "undemanding."

      But the Department's investigation didn't stop there.       After receiving

Community Wellness's correspondence about its alleged technical difficulties,

the Department "reviewed the application submission system and found no

errors or issues with its functionality." It also noted that the "vast majority" of

applicants experienced no file corruption and that "only some of the files "

Community Wellness attempted to upload "were corrupted," leading it to

conclude that any file corruption Community Wellness experienced was not

caused by the Department's system. The Department also took the quite sensible

and not unreasonable position that because Community Wellness waited until

the deadline date to submit its application, it "should have had a contingency

plan" in place in the event of "technical issues."

       Consolidated Appellants.     On August 21, 2019, Core Empowerment

applied for a dispensary permit in the northern region, and Garden State applied

for a dispensary permit in the central region and a cultivation permit in the

northern region. On August 22, 2019, Liberty Plant applied for a V-I permit in

the northern region, Tetra applied for a V-I permit in the southern region, and


                                                                             A-1272-19
                                       23
Cannwell applied for a cultivation permit in the northern region. All the se

entities filed electronically and assert that they received confirmation from the

website that their applications were "successfully submitted." They state that

the site gave them "no opportunity to review" attachments to their Part A forms

before submission and claim they were "not alerted to any technological

problems with any of [their] application materials."          On examining the

applications of the consolidated appellants, the Department determined that

attachments to Part A could not be opened.

      Legendary Wellness. On August 21, 2019, Liberty Wellness applied for

a V-I permit in the central region through electronic submission only because,

it claims, the Department "encouraged" applicants to do so. Liberty Wellness

also alleges that it "hired an individual that specialized in information

technology" to prepare and submit its application and "tested all of the electronic

files prior to submission." It received confirmation from the Department's

website that its application was "successfully submitted." Like the situation

with the consolidated appellants, the Department determined, on reviewing

Liberty Wellness's application that Part A documents could not be opened. In




                                                                             A-1272-19
                                       24
fact, the Department received a total of fifteen applications containing corrupted

files that could not be opened. 16

      In light of all these assertions about corrupted applications, the

Department referred the matter to its Office of Health Information Technology

(HIT) "to determine whether . . . [the files] could be fixed, and whether . . . the

file corruption was caused by the submission process."         HIT reviewed the

submission website and its records from the two deadline dates but found no

errors or functionality problems.     HIT also attempted to open the files in

question to determine the cause of the corruption but found they were

completely inaccessible. It found, however, that the affected files' "raw data"

did not "start with '%PDF'" as they should have. In attempting to replicate the

problem, HIT found that the NoviSurvey portal was "incapable of causing the

type of corruption seen in the files" because if it had caused the corruption "all

of the [applicants'] files would be corrupted/inaccessible, not only the Part A

attachments." HIT ultimately concluded that "[w]hatever tool [applicants] used

before adding [the affected documents] . . . corrupted them before they were

attached."


16
  Six of the applicants whose submissions contained corrupted files also timely
submitted paper copies of their applications. As a result, review of their
applications was not hampered.
                                                                             A-1272-19
                                       25
      The Department also contacted Adobe's technical support for assistance.

At Adobe's request, the Department provided one of the corrupted PDF

attachment files for examination. An Adobe representative analyzed the file and

found it could never be recovered, opened, and reviewed, and that the file itself

did not "contain any information on how it got corrupted." The Adobe

representative explained that "[t]here could be many reasons for [file

corruption]," the "most common is the involvement of [third] party PDF

[programs]," and that it was "difficult to find the root cause of the problem ."

      The Department also learned that Tetra had submitted some attachments

to its Part A form as ZIP files, 17 which are not supported by Adobe and cannot

be opened if attached to a PDF created using an Adobe product. 18 A HIT

employee was able to "override the Adobe settings" to allow ZIP files to be




17
    ZIP is a file format that compresses data to reduce the "size" of electronic
files. A ZIP "file" contains one or more separate compressed files such as
documents or pictures. These files may then be "unzipped" from the ZIP file,
restoring them to their full size and allowing them to be opened. See
https://techterms.com/definition/zip (last visited Feb. 4, 2021).
18
   Adobe's website lists ZIP files among those file types that are "blacklisted"
from Acrobat, meaning they "can be attached" to PDFs in Acrobat but "cannot
be    saved     or    opened."         See    https://www.adobe.com/devnet-
docs/acrobatetk/tools/AppSec/attachments.html (last visited Feb. 5, 2021).
                                                                             A-1272-19
                                       26
opened but found that six of Tetra's ZIP files were "corrupted and [couldn't] be

opened."

      After completing its investigation, the Department concluded that its

website did not cause the corruption in the affected application. In an internal

memorandum, the Department stated that this determination was based on the

facts that: the great majority of applications did not contain corrupt files; even

affected applicants did not have all of their attachments corrupted; there was "no

evidence of problems with the online submission portal, no evidence of outages,

and the system itself was determined to be incapable of causing the type of file

corruption present in the Part A files"; and the Part A form and website "were

tested and found reliable prior to the submission deadlines." The Department

also noted that HIT had concluded the corruption was "caused by the end-user

(whether knowingly or not)," "prior to submission."

      The Department stated in its memorandum that "[t]he applicants affected

by the file corruption had both the opportunity to submit in paper and/or to

contact the Department prior to the deadline to troubleshoot any technical

issues," but not one reported problems with the website on the two deadline

days. The Department also noted that it had explained in the RFA "what

software should be used to achieve successful results with the Part A form" and


                                                                            A-1272-19
                                       27
had "provided a mechanism for applicants to submit technical questions and

issues prior to the deadline."      It concluded that "allow[ing] the affected

applicants to re-submit after the deadline would [give] them more time and

potentially [give] them an unfair advantage."       As a result, the Department

disqualified these applicants.

      The Department's response to these arguments was reasonable and the

conclusions it reached, in disqualifying appellants, were by no means arbitrary,

capricious, or unreasonable. The Department relied on HIT's research into the

file corruption and its conclusions that the NoviSurvey website could not have

caused that type of corruption, as well as the logical conclusion that if its portal

was capable of corrupting files, it would have corrupted all the affected

applicants' files, not just some. The Department considered the fact that the files

of a non-appellant, which used a flash drive instead of the website, were

corrupted and that Community Wellness experienced corruption issues before

trying to use the website to upload its Part A. The Department also relied on

assistance from Adobe, the maker of the program used to create the Part A form,

to determine the cause of the corruption and learned that corruption could have

been caused by "third-party" user error.




                                                                              A-1272-19
                                        28
      We are particularly mindful that the RFA repeatedly stated that

submission deadlines were "absolute" and that failure to submit a complete

application by the relevant deadline would result in disqualification.       The

webinar and FAQ document also advised that applicants took on full

responsibility for submitting timely applications. Tellingly, the Department

responded to a question about how applicants could "gain confidence" that an

application had been received "in its entirety as originally sent ," by repeating

that applicants "assume sole responsibility for the complete effort involv ed in

the application submission," thereby conveying that any difficulties with

electronic submission would not excuse lateness or incompleteness.

      As we held in another case concerning the Program, our "authority to

compel agency action" should be "exercised sparingly, as courts are ill-equipped

to micromanage an agency's activities." Caporusso v. N.J. Dep't of Health &

Senior Serv., 434 N.J. Super. 88, 101 (App. Div. 2014). In this regard, we held

that courts could not "compel [the Department] to exercise its discretion in a

specific manner with respect to the discretionary agency review granted by the

Act." Id. at 107. In adhering to this approach, we find nothing inappropriate in

the Department's creation and adherence to a hard-and-fast deadline, and we find

nothing arbitrary, capricious, or unreasonable in either the manner in which the


                                                                           A-1272-19
                                      29
Department investigated or considered the problems these appellants alleged or

in the Department's refusal to extend any relief.

                                        B

      Progressive Treatment Solutions of New Jersey, Inc., Marinus Holdings,

LLC, ZY Labs, and August Tenth Capital Investments, LLC, argue that the

Department improperly disqualified their applications based on a lack of

documentation in their Part A submissions about municipal support. These

arguments incorporate assertions that the Department mistakenly interpreted

N.J.A.C. 8:64-7.1(b)(2)(x) – requiring the inclusion of "[w]ritten verification of

the approval of the community or governing body of the municipality in whic h

the [ATC] is or will be located" – too narrowly. Progressive also argues that the

Department's interpretation of that regulation constituted improper rulemaking.

ZY Labs additionally argues that if the interpretation is correct, the Department

has not adhered to it in the past when it chose successful applications containing

support letters from the mayors of municipalities with a "mayor-council" form

of government. We note these appellants' specific allegations on this point:

               • Progressive asserts that it complied with N.J.A.C.
                 8:64-7.1(b)(2)(x) and the RFA by attaching letters
                 from "respected members of the community" in
                 Edison to its Part B submission and that the
                 Department erred by not considering the

                                                                            A-1272-19
                                       30
                  attachments to Part B when evaluating its
                  application for completeness, contending that
                  applicants were not given "any advance warning"
                  that applications would "not be treated as . . .
                  integrated document[s]."

               • ZY Labs argues its application was complete
                 because it included supporting letters from Hillside
                 community members in its Part A submission.

               • Marinus argues that the Binding Option to Lease it
                 entered with Fifth New Jersey Corporation
                 constituted "written approval of the community"
                 because Fifth's president "owns property in Maple
                 Shade Township and, therefore . . . is a member of
                 the local community."

               • August Tenth argues that its inclusion in its Part B
                 of the amended Green Township ordinance and an
                 explanatory news article satisfied the Part A
                 criterion.

      We defer to an agency's interpretation of a regulation "within the sphere

of [its] authority" unless the interpretation is "plainly unreasonable" because "a

state agency brings experience and specialized knowledge to its task of

administering and regulating a legislative enactment within its field of

expertise." In re Election Law Enf't Comm'n Advisory Op. No. 01-2008, 201

N.J. 254, 262 (2010).



                                                                            A-1272-19
                                       31
      Courts interpret regulations in the same manner as statutes. In re Eastwick

Coll. LPN-to-RN Bridge Program, 225 N.J. 533, 542 (2016). The "paramount

goal" is ascertaining the regulator's intent, which is generally found in the

regulation's "actual language." U.S. Bank, N.A. v. Hough, 210 N.J. 187, 199

(2012).   The words of a regulation should be given "their ordinary and

commonsense meaning," Election Law Enf't, 201 N.J. at 263, and courts should

presume that the drafter "intended the words it chose and the plain and ordinary

meaning ascribed to those words," Paff v. Galloway Twp., 229 N.J. 340, 353

(2017).

      Courts should also view a regulation's words in the context of the entire

regulatory scheme of which it is a part, State v. Twiggs, 233 N.J. 513, 532-33

(2018), and make every effort "to avoid rendering any part of the [regulation]

superfluous," State in Interest of K.O., 217 N.J. 83, 91 (2014). In other words,

courts must "presume that every word . . . has meaning and is not mere

surplusage," and "must give those words effect and not render them a nullity."

In re Attorney Gen.'s "Directive on Exit Polling: Media & Non-Partisan Pub.

Int. Grps.", 200 N.J. 283, 298 (2009); see also Seigel v. N.J. Dep't of Envtl.

Prot., 395 N.J. Super. 604, 618-19 (App. Div. 2007) (rejecting agency's

interpretation of a regulation because it "fail[ed] to give adequate meaning to all


                                                                             A-1272-19
                                       32
the terms" therein); Twp. of Pemberton v. Berardi, 378 N.J. Super. 430, 443-46

(App. Div. 2005) (rejecting town's and trial court's interpretation that would, "in

effect, read the second sentence out of" a statute).

       Because the purpose of a regulatory analysis is "to determine [its] true

intention," the words chosen by the regulator "are to be made responsive to the

essential purpose of the law." Jimenez v. Baglieri, 152 N.J. 337, 351 (1998).

And yet, "it is not [the court's] function to 'rewrite a plainly-written enactment,'

or to presume that the drafter intended a meaning other than the one 'expresse d

by way of the plain language.'" U.S. Bank, 210 N.J. at 199 (quoting DiProspero

v. Penn, 183 N.J. 477, 492 (2005)). Courts must not "rearrange the wording of

the regulation, if it is otherwise unambiguous, or engage in conjecture that will

subvert its plain meaning." Ibid. And courts "cannot insert qualifications into

a statute or regulation that are not evident by the enactment's language." Id. at

202.

       In short, if a regulation's language is clear, "the interpretative process will

end without resort to extrinsic sources." Bedford v. Riello, 195 N.J. 210, 222

(2008). But, if "the plain language analysis yield[s] more than one plausible

interpretation of the regulation, a reviewing court may consider extrinsic

sources." Eastwick Coll., 225 N.J. at 542. A court may also turn to extrinsic


                                                                                A-1272-19
                                         33
evidence "if a literal reading . . . would yield an absurd result, particularly one

at odds with the overall [regulatory] scheme." Wilson ex rel. Manzano v. City

of Jersey City, 209 N.J. 558, 572 (2012).19

      The information required by N.J.A.C. 8:64-7.1(b)(2)(x) is proof of "the

approval of the community or governing body of the municipality in which the

[ATC] is or will be located." Failure to provide this verification, as with failure

to present any "requested information," "shall result in a decision to not accept

the application for processing." N.J.A.C. 8:64-7.1(c). These and other related

regulations do not elaborate on what is meant by "the approval of the community

or governing body of the municipality."

      In reviewing this specific regulation, we do not hesitate to conclude that

its plain meaning is that proof of approval may come from either the community

"or" the municipality's governing body. Typically, the word "or" in a statute or

regulation is considered a disjunctive particle indicating the words or phrases it

connects are alternatives. In re Est. of Fisher, 443 N.J. Super. 180, 192 (App.



19
   Appropriate outside sources include the "long-standing meaning ascribed to
the language by the agency charged with its enforcement," Bedford, 195 N.J. at
222, or the regulation's drafting history, Twiggs, 233 N.J. at 533. The goal of
interpretation remains to "ascertain the fundamental purpose underlying the
language" used by the agency when drafting the regulation. Gallenthin Realty
Dev., Inc. v. Borough of Paulsboro, 191 N.J. 344, 359 (2006).
                                                                             A-1272-19
                                       34
Div. 2015). In some instances, "or" may "introduce an appositive," that is, "a

word or phrase that is synonymous with what precedes it." United States v.

Woods, 571 U.S. 31, 45 (2013). In Gallenthin, 191 N.J. at 368, the Court

interpreted the statutory phrase "stagnant or not fully productive" in a manner

where "not fully productive" was an "elaborati[on] on" "stagnant," rather than

an "alternative criteri[on]." But, in ordinary use, words connected by "or" are

to "be given separate meanings." Reiter v. Sonotone Corp., 442 U.S. 330, 339

(1979). For example, in one case, we found that a statute compelling compliance

from "[a]n owner or person having control of a reservoir or dam" created four

groups: "(1) dam owners; (2) reservoir owners; (3) those who control the dam;

and (4) those who control the reservoir." N.J. Dep't of Envtl. Prot. v. Alloway

Twp., 438 N.J. Super. 501, 512 (App. Div. 2015).

      These appellants claim they satisfied N.J.A.C. 8:64-7.1(b)(2)(x) by

providing documentation of "community" approval in the municipalities where

they proposed to locate. The word "community" is commonly understood as

broadly as a "neighborhood, vicinity or location" or slightly less broad as a

"society or group of people with similar rights or interests."    Black's Law

Dictionary (11th ed. 2019) 349. Because, as contained in the regulation in

question, "community" is modified by the phrase "of the municipality in which


                                                                         A-1272-19
                                     35
the [ATC] is or will be located," the most appropriate "ordinary and

commonsense meaning" for the word appears to be those individuals populating

a place, namely that municipality. We decline the invitation to adopt a strained

view of the word "community" to render it is synonymous with "governing

body."

      In short, we find N.J.A.C. 8:64-7.1(b)(2)(x) to be unambiguous, and its

plain language allows for an applicant's submission of documentation of the

support of members of the community or the municipality's governing body.

This interpretation not only attributes to the regulation its ordinary, common

meaning but also ensures that no part of the regulation is rendered superfluous

or ineffective. We also note that the RFA contained the exact same language as

the regulation, revealing that the Department intended applicants to comply with

the regulation's terms, not some other unrevealed meaning.        Although the

Department claims it has been applying its own narrower interpretation of the

regulation for some time, when an agency's interpretation of a regulation

conflicts with the plain meaning of the language used, a court "should not

hesitate to reject it." Safeway Trails, Inc. v. Furman, 41 N.J. 467, 483 (1964).

We conclude that the regulation plainly permits proof of community approval

alone, that this meaning was conveyed in the RFA, and that these appellants are


                                                                          A-1272-19
                                      36
entitled to the benefit of this interpretation, not the narrower interpretation now

urged by the Department. 20

      ZY Labs. In applying this interpretation, we conclude that ZY Labs

satisfied the Part A criterion by including letters from three prominent

community members in Part A of its application.           Those letters may not

conclusively demonstrate that Hillside's municipal government would allow an

ATC in its jurisdiction, but ZY Lab's response met the requirements of the plain

language of the regulation.     The Department's contrary conclusion, and its

disqualification of ZY Labs, was therefore arbitrary, capricious, and

unreasonable.

      Progressive. Progressive's position is different. Its Part A submission

included only a proposed host-community agreement that was signed only by

Progressive; no Edison representative had actually signed it. Thus, it did not

submit any true verification of either community or municipal governing body

support in Part A. In Part B, however, Progressive included approval letters

from community members comparable to those submitted by ZY Labs.




20
    In light of this holding, we need not consider or discuss whether the
application of the narrow interpretation espoused by the Department constitutes
improper rulemaking.
                                                                             A-1272-19
                                       37
Progressive argues that it took this approach because it was concerned about

including "superfluous" documents in Part A. We reject this argument.

      The RFA stated that applications would be "reviewed for completeness."

Part A was titled "Mandatory Information" and the RFA stated that, for Part A,

"applicants shall answer each question in full and to the best of their ability ." It

also warned applicants that they may be disqualified when submitting

"incomplete" information in Part A. It was only after the completeness review

that Part B would be scored. In short, the Department fully informed applicants

that they must include anything responsive to Part A with their Part A

submissions.     It was not arbitrary, capricious, or unreasonable for the

Department to consider only documents in Part A when determining whether

Progressive satisfied all Part A criteria.

      Marinus.    As to the requirement of Part A that it submit proof of

community or municipal approval, Marinus checked "No." It now claims that it

satisfied this criterion by submitting a binding option to lease property in Maple

Shade, and with a lessor who owns property in the community and is willing to

lease it for use as an ATC. Even if we were to look beyond the "No" response,

we would reject the argument that a single private property owner's approval

meets the requirement of "community" support.


                                                                              A-1272-19
                                        38
      August Tenth. Like Marinus, August Tenth also checked "No" in response

to the community or municipal government approval question and admitted in

both Part A of its application and its brief that it did not seek approval from any

municipality. Even if the Department was required to look further – we have

concluded it wasn't – August Tenth named two proposed properties in Vernon

Township but included an ordinance and news article from Green Township. It

did not identify any property in Green Township, and stated only that it would

use its "best efforts" to find a site there. As a result, the Green Township-related

documents did not constitute "[w]ritten verification of the approval of the

community or governing body of the municipality in which the [ATC] is or will

be located" as required by N.J.A.C. 8:64-7.1(b)(2)(x) and the RFA.

      To conclude, we hold that ZY Labs should not have been disqualified, but

we reject the similar arguments of Progressive, Marinus, and August Tenth.

                                         C

      We lastly consider a few other issues unique to certain appellants .

      PG Health. PG Health argues that the Department erred by finding its

application was unresponsive to the criterion requiring applicants to provide

evidence of ownership or lease of their proposed site or sites of operation, and

that it also erred by failing to explain its decision in adequate detail to allow for


                                                                               A-1272-19
                                        39
appellate review.     PG Health further argues that the RFA criterion was

impermissibly vague and that it fully responded to the criterion by submitting a

letter of intent between itself and the owner of one of its proposed sites and a

letter from the Borough of Glassboro concerning the other. In essence, PG

Health claims it is unreasonable for the Department to require an applicant to

close on the sale of a proposed property before being chosen for a permit and

that what it provided was sufficient.

        While sparse, the final agency decision was adequate for appellate review.

Administrative agencies must "articulate the standards and principles that

govern their discretionary decisions in as much detail as possible." Van Holten

Grp. v. Elizabethtown Water Co., 121 N.J. 48, 67 (1990); see also R&R Mktg.,

LLC v. Brown-Forman Corp., 158 N.J. 170, 178 (1999); Pangaea Health &

Wellness, __ N.J. Super. at __ (slip op. at 35-36). Agencies must make findings

"to the extent required by statute or regulation, and provide notice of those

[findings] to all interested parties." Matter of Issuance of a Permit by Dep't of

Envtl. Prot. to Ciba-Geigy Corp., 120 N.J. 164, 173 (1990). If the absence of

critical findings hinders effective appellate review, remand may be appropriate.

Ibid.




                                                                            A-1272-19
                                        40
      Nevertheless, "[a]ll of the evidential data" before an agency "need not be

repeated or even summarized, nor need every contention be exhaustively

treated." Application of Howard Sav. Inst. of Newark, 32 N.J. 29, 53 (1960). A

decision "is sufficient if it can be determined from the document without

question or doubt what facts and factors led to the ultimate conclusions reached."

Ibid. Even when an agency's findings are not as "full and well organized" as

they could be, if the court can "understand fully the meaning of the decision and

the reasons for it," there is "no sufficient reason" to remand. Ibid.

      The final agency decision stated that PG Health's application was

disqualified because it was not responsive to a mandatory criterion in Part A,

namely evidence of ownership or lease of the properties where PG Health

planned to operate. The Department did not explain in detail why it felt PG

Health's materials did not satisfy this requirement, but the record on appeal

includes those materials, the RFA containing the criterion, and the FAQ and

webinar that further discussed what would suffice. The lack of more specific

factual findings in the Department's final agency decision does not hinder our

review.

      We also reject the argument that the RFA criterion was inappropriately

vague. Although public contracting law is not binding on RFA proceedings


                                                                            A-1272-19
                                       41
under the Compassionate Use Act, the general requirement that agencies

conduct bidding procedures in a manner that places prospective bidders "on an

equal competitive level" is likewise important in the context of the Program.

Donald S. Hubsch Co. v. Sullivan, 47 N.J. 556, 559 (1966). As a result, the

Department's determination, as adequately explained in a final agency decision,

must be reached in a way that ensures a "common standard of competition."

Hillside Twp. v. Sternin, 25 N.J. 317, 323 (1957). As with requests for proposals

under the public contracting laws, criteria for ATC RFAs should be "as definite,

precise and full as practicable in view of the character" of the services to be

provided to the public as part of the Program. Pangaea Health & Wellness, __

N.J. Super. at __ (slip op. at 53) (quoting James Petrozello Co. v. Twp. of

Chatham, 75 N.J. Super. 173, 178 (App. Div. 1962)).

      The RFA in question put applicants on notice of the information they were

required to include within their Part A submissions. Although the RFA did not

specifically detail for applicants every possible statement or document that

would satisfy the Part A criteria, this did not make those criteria so "vague" that

the average reader would not understand what information was being requested.

Part A stated that applicants needed to submit "evidence of ownership or lease

of the proposed site." The Department provided further clarification in its


                                                                             A-1272-19
                                       42
webinar that "an actual signed lease" or actual ownership was unnecessary and

"conditional letters of agreement or leases" could suffice, but that the applicant

would need to demonstrate that it had "exclusive rights" to the property or

properties and that a lease or purchase could be "executed quickly." And the

Department stated in its FAQ that failure to demonstrate "site control" could

result in disqualification. We are satisfied that the criterion was explained in

sufficient detail in the RFA and other communications and that PG Health's

disqualification based on a failure to comply was not arbitrary, capricious, or

unreasonable on vagueness grounds.

      We also conclude that the Department's decision to reject PG Health's

application was supported by the record. PG Health's "Letter of Intent to

Purchase" for the Delsea Drive site explicitly stated it was not binding. Whether

this letter constituted a sufficient "conditional letter of agreement" as mentioned

in the webinar or merely conveyed that the parties would "act in good faith" to

negotiate a binding purchase agreement later, is debatable. But PG Health's

application revealed that it lacked evidence of site control for its proposed

cultivation facility. Its letter from Glassboro stated only that the municipality

was "willing to work with" PG Health to "identify property the Borough owns

in the O[ffice] P[ark] Zoning District" that could be used for such a facility. PG


                                                                             A-1272-19
                                       43
Health admits that Glassboro would not offer any specific property unless PG

Health was chosen for a permit. As a result, while identifying a "desirable" lot

within the mentioned district, PG Health did not present evidence that it had

exclusive rights to that lot or any other or that it would be able to execute a lease

or purchase from Glassboro quickly after award.                 Considering these

circumstances, we cannot conclude that the Department acted arbitrarily,

capriciously, or unreasonably in disqualifying PG Health's application.

      Marinus. Marinus argues that the Department erred by finding that its

application was missing evidence of compliance with local ordinances in the

municipality where it planned to locate its dispensary, claiming that "even the

most cursory review" of the aerial map it provided of its proposed location

would "readily reveal" that the dispensary would be "at least one (1) mile away

from" the nearest school and that "any internet search" would confirm this.

Marinus also argues that its opinion letter from a land-use attorney demonstrated

its compliance with local ordinances.        Although we need not consider this

argument because Marinus was properly disqualified for other reasons, we deem

it helpful to the administration of the Program to opine on this issue.

      We conclude that the Department did not err in disqualifying Marinus on

this ground. The version of the map Marinus provided depicted the closest


                                                                               A-1272-19
                                        44
school to the proposed dispensary but in no way differentiated it from other

landmarks and addresses Google marked on the map. Moreover, the map did

not state the distance from the dispensary to the school, nor did the application

mention whether any places of worship or other places affected by local

ordinances were nearby, or even what any ordinances may have required.

      In addition, the land-use attorney's letter stated only an opinion that a

marijuana dispensary was not a prohibited use in the zone where Marinus

intended to operate and that there was "a good chance" the Maple Shade

governing body could be "convince[d]" to allow that use. The letter admitted

that a previous attempt to site an ATC near Marinus's proposed address failed

when Maple Shade denied a variance. Thus, the land-use attorney did not state

definitively that Marinus's chosen location complied with local ordinances. For

these reasons, we cannot conclude that the Department's decision in this regard

was arbitrary, capricious, or unreasonable.

      Consolidated Appellants. Arguing the Department erred by not providing

"any form of administrative review" before disqualifying them, the consolidated

appellants assert that they were improperly denied an opportunity to "submit

materials proven to be uncorrupted, to offer an explanation for the purportedly

corrupt files, or otherwise establish facts or provide legal authority supporting a


                                                                             A-1272-19
                                       45
challenge to" the Department's decision to disqualify them, which deprived them

of any "meaningful review process."         They argue that the lack of an

administrative proceeding has deprived them of a sufficient record for proper

appellate review.21 We reject this argument.

       The Administrative Procedure Act, N.J.S.A. 52:14B-1 to -31, does not

create a substantive right to an administrative hearing. In re Fanelli, 174 N.J.

165, 172 (2002). Instead, the right to a hearing must be granted by another

statute or constitutional provision. Ibid. The Compassionate Use Act does not

grant that right.   N.J.S.A. 24:6I-7(e) provides only that the denial of an

application to operate an ATC "shall be considered a final agency decision,

subject to review by the Appellate Division" without providing additional

processes, although we intervened in the unique circumstances described in our

recent decision regarding Part B scoring for the sake of instilling public

confidence in the Department's processes. Pangaea Health & Wellness, __ N.J.

Super. at __ (slip op. at 47-48). We find the circumstances here quite different.

The Department was neither judging nor scoring the information provided by

these appellants; it was merely determining whether appellants submitted the

information required by Part A.


21
     Marinus and Impel make the same argument.
                                                                           A-1272-19
                                      46
      Consequently, we conclude that the Department was not required to

initiate or engage in any further procedures to address challenges by

disappointed applicants like appellants.

      August Tenth.     In raising concerns about the Department's overall

administration of the Program, August Tenth argues that the needs of the

growing number of qualified patients are not being met and the Program has not

expanded at a sufficient pace. It claims the Department is "strictly bound to

adhere to current statute[s] and regulations" and is "valiantly trying under

difficult political circumstances" but contends the "shortage" of medicinal

marijuana must be addressed.

      In August Tenth's view, the RFA process itself is "flawed," and applicants

should be "given the opportunity to prove [their] worth . . . under real-time

business conditions." August Tenth complains that the RFA procedures to date

have led to "bald-faced discrimination against actual New Jersey residents

clearly in favor of large multi[-]state 'big Marijuana' corporations by limiting

the number of licenses." It also alleges that the Legislature has prevented the

expansion of the Program by not filling the membership of the new Cannabis

Regulatory Commission created by the amended Act in July 2019.




                                                                          A-1272-19
                                      47
      August Tenth argues that the proper "remedy" for all these concerns is to

"expand the number of licenses available" and that "the restoration of the

'chance' at a 'fair' competition" by simply being "thrown back in the pot" of

applicants for scoring is "not the correct remedy." Instead it argues, among other

things, that all 196 RFA applicants – including those like August Tenth that were

disqualified as nonresponsive to one or more Part A criteria – should be granted.

While admitting "[t]here is much work to be done" before it could begin a

cultivation operation and conceding it "has no illusions as to the score that would

have been received" from the Department had it not been disqualified, August

Tenth nevertheless demands that it receive "some element of permit 'approval'"

so it may grow marijuana with the benefit of the "exemption from State criminal

and civil penalties."

      These arguments reveal a studied indifference to the separation of powers

and the extent to which a court may be asked to upset or undo decisions of an

administrative agency. In making these arguments, August Tenth is not asking

us to review the validity of any rule or to assess any other specific action taken

by the Department or any other agency. August Tenth is simply quarreling with

what it deems the improper actions or inactions of the executive and legislative




                                                                             A-1272-19
                                       48
branches; this is nothing but a non-justiciable political diatribe to which we will

not respond.

                                      ***

      To summarize, we reverse the final agency decision rendered by the

Department as to ZY Labs' application, and remand that matter (A-1747-19) to

the Department for further proceedings; we do not retain jurisdiction in that

matter. As to all the other appeals, we affirm the final agency decisions under

review.22 The stay previously entered by this court is hereby vacated.




22
   The court has found that any other arguments not specifically addressed have
insufficient merit to warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).
                                                                             A-1272-19
                                       49